This is an appeal from a judgment in an action of ejectment, brought by the plaintiff in the Circuit Court of Butler County, to recover possession of eighty acres of land therein described. The answer was a general denial, a claim of title in fee to the land, an allegation that the plaintiff claims some interest therein adverse to the defendants and that the same be determined in this proceeding. There was a judgment for plaintiff, from which defendants appeal.
This case was tried upon an agreed statement of facts, the pertinent portions of which are as follows:
By an act of Congress approved February 9, 1853 (10 U.S. Stat. at Large, p. 155), certain even-numbered sections of land were granted to the State of Missouri for the purpose, as stated in the act, "of aiding in the making of the Cairo and Fulton Railroad Company and its branches." The lands thus granted to the State were declared by the act to be subject to disposal by the Legislature for the purpose of the grant and none other.
When a number of miles stated in the act had been built a specified quantity of the land was authorized to be sold upon the Governor certifying that fact to the Secretary of the Interior, and upon the sale the proceeds *Page 328 
were applied to the purpose of the grant.
Under an act of Congress approved July 28, 1866 (14 U.S. Stat. at Large, p. 338) reviving and extending the grant to the State of February 9, 1853, it was provided in case any of the even-numbered sections included in that grant had been sold, patented, preempted, or otherwise disposed of or reserved, certain odd-numbered sections lying along the other line of those theretofore granted were included in the renewal of said grant under like custody, control and conditions. The land involved in this controversy is a part of these odd-numbered sections included by the last act in lieu of the even-numbered sections, and is described as the east half of the northeast quarter of section thirty-three, township twenty-six, north, range seven, east, in Butler County.
For the purpose of making the selection of these odd-numbered sections the Governor of the State was authorized to appoint an agent, and the selections made by such agent were sent to the General Land Office in Washington to be approved by the Secretary of the Interior, who, before approving same was required to ascertain whether or not any of the lands selected had previously been disposed of by the United States. If, upon examination, it was found that the selected lands were subject to the grant, the Secretary of the Interior certified the list of those selected, with his approval, and returned the list to the local land office in the jurisdiction where the lands were situated.
The list of selections containing the land in controversy was filed in the General Land Office June 25, 1894, and was approved by the proper authority July 12, 1894. There is no showing that the designated official ever certified his approval to the local land office in the jurisdiction where the land was located.
June 10, 1916, the United States issued a patent covering the land involved to the State of Missouri; and the State in turn issued a patent to same to the St. Louis, Iron Mountain 
Southern Railway Company, July 15, 1916. By mesne conveyances the title became vested in *Page 329 
the plaintiff unless prevented by the facts set forth in defendant's defense herein.
Defendants went into possession of the land in 1904, and have since had continuous adverse possession of same.
It is conceded that the sole question for determination is, did the title to the land in controversy vest in the St. Louis, Iron Mountain  Southern Railway Company as the successor of the Cairo Fulton Railroad Company at the date when the selection of such land was approved by the Secretary of the Interior or when said company received the patent therefor?
I. Whether these lands were "grant" or "indemnity" lands within the meaning of these terms as technically applied to grants of public lands, or whether the grant was inFederal Act praesenti, are not questions, under ourExclusive: Ineffective  view of the facts as interpreted in theState                   light of the Federal statute, necessaryAct.                    to the determination of the matter at issue.
That statute is unequivocal in its terms. It provides (Sec. 3, p. 339, 14 U.S. Stat. at Large) "that all lands heretofore given to the State of Missouri for the construction of the Cairo and Fulton Railroad, or for the use of said road lying in the State of Missouri, and all lands proposed to be granted by this act for the use or in aid of the road herein named, and lying in said State of Missouri, shall be granted and patented to the said State whenever the road shall be completed through said State, which lands may be held by said State and used toward paying the State the amount of bonds heretofore used by it to aid said company, and all interest accrued or to accrue thereon."
We need not consider in this connection the act of the Missouri Legislature (Laws Mo., 1st Ex. Sess., 1855, p. 314) confirming the incorporation of the Cairo  Fulton Railroad Company and providing (Sec. 3) that the lands granted to the State under the Congressional act of *Page 330 
1853 (supra) might be designated by said railroad company and selected or located in conformity with the provisions of said act and vesting title in said railroad company in said lands for the use and purposes and subject to the condition, reversion and provisions set forth in said act of Congress; and providing further that said railroad company shall locate the lands granted by the act of Congress by such agents as may be appointed by the Governor of this State for that purpose, subject to the approval in said act specified, and requiring a copy of the location of the land aforesaid, if not already made, to be made by the president or chief engineer of said railroad and forwarded to the local land office and the General Land Office as in said act of Congress specified (Sec. 4). This, for the reason that the Federal statute of 1853 (supra) expressly provides the manner in which this land shall be disposed of in Section 5 (10 Stat. at Large, p. 156) in that "the lands hereby granted to said State shall be disposed of by said State only in the manner following; that is to say, that a quantity of land not exceeding one hundred and twenty sections, and included within a continuous length of twenty miles of said road, may be sold; and when the Governor of said State shall certify to the Secretary of the Interior that twenty continuous miles of said road is completed, then another like quantity of land hereby granted may be sold; and so on from time to time until said road is completed." This act further provides (Sec. 4) "that the lands hereby granted to the State shall be subject to the disposal of the Legislature thereof, for the purposes aforesaid and no other." The provisions of the Federal act are exclusive and a compliance with same was a prerequisite to render valid the provisions of the act of the State Legislature. The attempt, therefore, by the State act to vest title in the railroad company prior to a compliance with the Federal act was, as a consequence, of no effect, especially in view of the fact that the State then had no title to the lands. Nor need we consider the State act further than to recognize the procedure it prescribes *Page 331 
when such procedure does not conflict with the Federal act, for the reason that, so far as the record discloses, no attempt was made by the railroad company to comply therewith as a condition precedent to its acquiring title before the passage of the Act of Congress of 1866 (supra).
II. Looking to this last act, therefore, we find (Sec. 2) that upon satisfactory proof being furnished to the Secretary of the Interior, as therein directed, of the completion of the railroad, the United States was required to issue patentsGrant to State.  to the State for the lands granted. To construe this act as authorizing any other course would violate its evident purpose as well as that of the Act of 1853, in that the grant in each of these acts is to the State. Thus made, it follows as an inevitable conclusion that when the government divested itself of title in the lands it was intended that the State be invested with same.
The agreed statement of facts shows that the railroad was completed within the time prescribed in the grant, and that said lands included therein, of which the tract in controvery was a part, were selected in June, 1894, and a list of same certified to the Secretary of the Interior and approved by him in July, 1894. Upon this having been done, he was authorized to issue patents to the same to the State. That the lands thus selected were located in odd-numbered sections is immaterial in the determination of the question as to whom the Government was to transfer the title when the procedural provisions of the grant had been complied with. The purpose of the acts of Congress was to aid the State in promoting an internal improvement. In no other manner could this purpose be effected within the purview of these acts except by investing the State with the title to the lands granted.
III. It has been held, in another jurisdiction in construing a Federal statute somewhat similar in its general terms to the acts under review, that a certification *Page 332 
by the Secretary of the Interior of his approval of lands selected is necessary to pass the title to same. [Young v. Charnquist, 114 Iowa 116.] This ruling isFiling List in      based upon the distinction there made betweenLocal Land Office.  what are termed "lands within place limits" and "indemnity lands." As we intimated in the beginning, that distinction does not arise here. Congress provided in the acts cited that the title to the lands in question shall pass to the State upon its compliance with certain conditions. These conditions having been complied with, the State became entitled to an investiture in the lands. Such a right cannot be held to have been defeated by the failure, as appears from this record, of the Government to comply with some of the prescribed preliminaries of the proceeding; for example, a failure upon the part of the Secretary of the Interior to certify his approval of the selection of the lands in question to the local land office in the jurisdiction where the lands lie. The right of the State to the title of these lands may, therefore, be said to date from its compliance with its duty under the acts of Congress; but this right did not ripen into a title until the Government issued patents to the lands. [Marshall v. Hill,246 Mo. 1; United States v. Schurz, 102 U.S. 379; Hammond v. Johnston, 93 Mo. l.c. 220.] A patent is in effect a deed. It passes whatever interest the United States has in the land. When, as at bar, the interest is conceded to be absolute, the issuance of the patent to invest the patentee with title becomes evident. [22 R.C.L. — "Public Lands" — Sec. 37, p. 275 and notes.] Until that was done in June, 1916, whatever title the State possessed was inchoate. Thereafter it became absolute, subject, of course, to the conditions of the grant.
IV. Whether the title was in the Federal Government, therefore, or the State, the Statute of Limitations can have no bearing upon the rights of the parties. Against the Government,Limitations.  whether it be the United States or the State, the Statute of Limitations *Page 333 
does not run. [Gibson v. Chouteau, 13 Wall. 92; Sec. 1314, R.S. 1919; Marshall v. Hill, 246 Mo. l.c. 23, and cases cited.] For the reasons stated the ruling of St. Louis Ry. v. McGee,75 Mo. 522, and Wilson v. Beckwith, 140 Mo. 359, are not determinative of the matter at issue. They refer to lands other than those added to the original grant, and they overlook the fact that such grant is direct to the State and therefore cannot be construed to pass a present or any other interest to another.
The title to the land in question did not pass to the State until the issuance of the patent thereto in 1916. No question having been made as to the transfer by patent from the State to the railroad company, we need not concern ourselves therewith. From all of which it follows that the plaintiff acquired title bymesne conveyance thereto, and the judgment of the trial court is affirmed. It is so ordered. All concur.